Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,661,135. Although the claims at issue are not identical, they are not patentably distinct from each other because there are very minor wording differences between claims 1-4 of U.S. Patent No. 10,661,135 and the claims of the present application.   These wording differences of the claims in this application do not impart any meaning or structure or functional over the claims of 1-4 of U.S. Patent No. 10,661,135 and would have been obvious to one or ordinary skill in this art.
 
Claim 1 of present application:
1. A golf bag comprising: a body defining a housing extending between a bottom portion and a top portion, a first side and a second side, the housing adapted to receive one or more golf clubs; 
a pair of legs pivotally coupled to the top portion of the body; an attachment mechanism to the body, the attachment mechanism configured to secure a first portion of a towel; and an accessory coupled to the bag separately from the attachment mechanism, the accessory comprising: 
a first member having a first end and a second end; a second member attached to the bag body such that it is stationary and oriented parallel to a body longitudinal axis; and a joint coupled between the first end of the first member and the body, wherein the joint comprises a coupling member and a locking member, the coupling member comprising a ball-type structure and a socket-type structure; wherein the locking member comprises a push-button actuator that can be engaged to prevent movement of the ball-type structure; wherein the first end of the first member is secured within the joint, while the second end of the first member is movable along a 180 degree arc by pivoting about the first end of the first member secured in the joint, and wherein the locking member can lock the second end of the first member in a plurality of positions along the 180 degree arc; 
wherein the first member has a first position in which the first member extends parallel to the longitudinal axis of the bag such that the second end of the first member is closer to the bottom portion of the bag than the top portion; wherein the first member has a second position in which the first member is substantially perpendicular to the longitudinal axis and approximately 90 degrees to the bag first side or second side from the first position; 
wherein the second member secures the first member in parallel with the body of the bag when in the first position, and
wherein the second member 
allows the first member to pivot relative to the bag to achieve the second position.  

Claim 1 of US 10,661,135:
1. A golf bag comprising: a body defining a housing extending between a bottom portion and a top portion, a first side and a second side, the housing adapted to receive one or more golf clubs; 
a pair of legs pivotally coupled to the top portion of the body; an attachment mechanism to the body, the attachment mechanism configured to secure a first portion of a towel; and an accessory coupled to the bag separately from the attachment mechanism, the accessory comprising 
a first member having a first end and a second end; a second member attached to the bag body such that it is stationary and oriented parallel to a body longitudinal axis; and a joint coupled between the first end of the first member and the body, wherein the joint comprises a coupling member and a locking member, the coupling member comprising a ball-type structure and a socket-type structure; wherein the locking member comprises a plurality of cam surfaces that can engage the ball-type structure to prevent movement; wherein the first end of the first member is secured within the joint, while the second end of the first member is movable along a single 180 degree arc by pivoting about the first end of the first member secured in the joint, and wherein the locking member can lock the second end of the first member in a plurality of positions along the 180 degree arc; 
wherein the first member has a first position in which the first member extends parallel to the longitudinal axis of the bag such that the second end of the first member is closer to the bottom portion of the bag than the top portion; wherein the first member has a second position in which the first member is substantially perpendicular to the longitudinal axis and approximately 90 degrees to the bag first side or second side from the first position; 
wherein the second member secures the first member in parallel with the body of the bag when in the first position, and 

allows the first member to pivot relative to the bag to achieve the second position.



6. A golf bag comprising: a body defining a housing extending between a bottom portion and a top portion, a first side and a second side, the housing adapted to receive one or more golf clubs; 
a pair of legs pivotally coupled to the top portion of the body; an attachment mechanism to the body, the attachment mechanism configured to secure a first portion of a towel; and an accessory coupled to the bag separately from the attachment mechanism, the accessory comprising: 
a first member having a first end and a second end; a second member attached to the bag body such that it is stationary and oriented parallel to a body longitudinal axis; and
a joint coupled between the first end of the first member and the body, 
wherein the joint comprises a coupling member and a locking member, the coupling member comprising a ball-type structure and a socket-type structure; 
wherein the locking member comprises a threaded member that can be engaged to prevent movement of the ball-type structure; 
wherein the first end of the first member is secured within the joint, while the second end of the first member is movable along a 180 degree arc by pivoting about the first end of the first member secured in the joint, and wherein the locking member can lock the second end of the first member in a plurality of positions along the 180 degree arc; 
wherein the first member has a first position in which the first member extends parallel to the longitudinal axis of the bag such that the second end of the first member is closer to the bottom portion of the bag than the top portion; wherein the first member has a second position in which the first member is substantially perpendicular to the longitudinal axis and approximately 90 degrees to the bag first side or second side from the first position; 
wherein the second member secures the first member in parallel with the body of the bag when in the first position, and wherein the second member 
allows the first member to pivot relative to the bag to achieve the second position.  

1. A golf bag comprising: a body defining a housing extending between a bottom portion and a top portion, a first side and a second side, the housing adapted to receive one or more golf clubs; 
a pair of legs pivotally coupled to the top portion of the body; an attachment mechanism to the body, the attachment mechanism configured to secure a first portion of a towel; and an accessory coupled to the bag separately from the attachment mechanism, the accessory comprising 
a first member having a first end and a second end; a second member attached to the bag body such that it is stationary and oriented parallel to a body longitudinal axis; and 
a joint coupled between the first end of the first member and the body, 
wherein the joint comprises a coupling member and a locking member, the coupling member comprising a ball-type structure and a socket-type structure; 
wherein the locking member comprises a plurality of cam surfaces that can engage the ball-type structure to prevent movement; 

wherein the first end of the first member is secured within the joint, while the second end of the first member is movable along a single 180 degree arc by pivoting about the first end of the first member secured in the joint, and wherein the locking member can lock the second end of the first member in a plurality of positions along the 180 degree arc; 
wherein the first member has a first position in which the first member extends parallel to the longitudinal axis of the bag such that the second end of the first member is closer to the bottom portion of the bag than the top portion; wherein the first member has a second position in which the first member is substantially perpendicular to the longitudinal axis and approximately 90 degrees to the bag first side or second side from the first position; 
wherein the second member secures the first member in parallel with the body of the bag when in the first position, and 

allows the first member to pivot relative to the bag to achieve the second position.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733